DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing device containing programming instructions that, when executed, will cause the processing device to: . . .” in claim 1 that uses the generic placeholder “device” modified by the functional language of elements (i) through (vii)) linked by the linking phrase “cause the processing device to” and not modified by sufficient structure, material, or acts for performing the claimed function, which is construed as an artificial intelligence (AI) integrated circuit (IC), and equivalents thereof, as indicated in paragraph 14 of the specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 11-12, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by Babu et al., U.S. Patent Application Publication No. 2019/0102700 (herein Babu).
Referring to claims 1 and 11, taking claim 1 as exemplary, Babu teaches a device comprising: 
an artificial intelligence (AI) chip [Processing units 1832, 1834. Paragraph 168; FIG. 16]; and 
a processing device [Processing subsystem 1804. Babu at paragraph 169; FIG. 18] containing programming instructions that, when executed, will cause the processing device to: 
(i) access a dataset [A test dataset is accessed. Babu at paragraph 76, 86]; 
[Receiving a new/updated machine learning (ML) (i.e. AI) model from the Ml platform . Babu at paragraph 76, 86]; 
(iii) load the initial AI model into the AI chip to determine a first performance value of the initial AI model based on the dataset [The new/updated ML model is evaluated (i.e. loaded) to determine performance on the test dataset (e.g. accuracy). Babu at paragraph 76, 86, 89]; 
(iv) determine a first probability that a current AI model should be replaced by the initial AI model [Rules and scoring metrics are used to determine what model should be selected (i.e. whether current model should be replaced), including frequency based, thereby determined a probability whether the current model should be replaced by the new model. Babu at paragraph 48, 76 and 88], wherein the current AI model has a second performance value [Each model (i.e. including the current model) has various accuracy/performance metrics/values. Babu at paragraph 89]; 
(v) determine, based on the first probability, whether to replace the current AI model with the initial AI model [Based on the frequency based rules noted above, a model is selected to replace the current model. See Babu at paragraph 48, 76 and 88]; 
(vi) if it is determined that the current AI model be replaced with the initial AI model, replace the current AI model with the initial AI model [The selected model is deployed/used in production, thereby replacing the current model. See Babu at paragraph 71, 76 and 88]; and 
(vii) transmit the current AI model and the first performance value of the initial AI model to the host device [Models are sent/transmitted to the ML platform to be saved to the model store 630 in along with results and scores for the model. See Babu at paragraph 62 and 97].

Referring to claims 2 and 12, taking claim 2 as exemplary, Babu teaches the device of claim 1 further comprising additional programming instructions configured to cause the processing device to repeat steps (iii-vii) for a number of iterations [The models are evaluated repeatedly (e.g. every time data is executed). Babu at paragraph 72 and 82].

Referring to claims 8 and 18, taking claim 8 as exemplary, Fischer teaches the device of claim 2 further comprising additional programming instructions configured to update the initial AI model in each of the number of iterations [The models are updated before evaluation. Babu at paragraphs 72 and 82].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babu in view of O’Shea and Nash, “An Introduction to Convolutional Neural Network” (herein O’Shea).
Referring to claims 3 and 13, taking claim 3 as exemplary, Babu teaches the device of claim 2. Babu doesn’t teach that the initial AI model and the current AI model each includes a convolutional neural network (CNN) comprising a plurality of weights for loading into the AI chip. In the same field of artificial intelligence/machine learning, O’Shea teaches a convolutional neural network (CNN) comprising a plurality of weights [O’Shea at section 2.1]. O’Shea teaches that convolutional neural networks exploit [O’Shea at Abstract; section 4]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Babu’s machine learning platform so the that the initial AI model and the current AI model, which are for loading into AI Chip, each includes a convolutional neural network (CNN) comprising a plurality of weights, as taught by O’Shea, in order to provide good model performance with a simpler model.

Allowable Subject Matter
Claims 4-7, 9-10, 14-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, alone or in combination, doesn’t teach or suggest: “if the first probability has a value of less than one: generate a random value; compare the random value to the first probability to determine whether to replace the current AI model with the initial AI model” as recited in claims 4 and 14; and “determine a second probability of updating a first group of parameters of the initial AI model and an amplitude of change of parameters for the first group of parameters; determine, based on the second probability, whether to update the first group of parameters of the initial AI model; and if it is determined that the first group of parameters of the initial AI model be updated: update the first group of parameters of the initial AI model by changing the first group of parameters by the amplitude of change; otherwise, proceed to a next iteration without updating the first group of parameters of the initial AI model” as recited in claims 9 and 19.
Claims 5-7 and 15-17 depend from claims 4 and 14, respectively, and are considered allowable for at least the reasons given above regarding claims 4 and 14.
Claims 10 and 20 depend from claims 9 and 19, respectively, and are considered allowable for at least the reasons given above regarding claims 9 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer et al., U.S. Patent Application Publication No. 2021/0065077, teaches a system of collaborative machine learning that replaces local models with candidate models based on model performance.
Agarwal et al., U.S. Patent Application Publication No. 2017/0222960, teaches a machine learning system that continuously builds, trains, and tests candidate models, wherein an active model is replace if the candidate model performs better.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123